Citation Nr: 1122278	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-29 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection for a left shoulder degenerative joint disease and assigned an initial 10 percent evaluation, effective September 28, 2006.  

In May 2010, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's service-connected left shoulder degenerative joint disease manifests painful limited motion that is not restricted to the shoulder level and is without impairment of the humerus, clavicle, or scapula, or skin.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for left shoulder degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806, 7820 (2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201-5203 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Courts have been fulfilled by information provided to the Veteran by correspondence dated in October 2006, May 2008, and May 2010.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was recently revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination in response to his claim for an increased rating.

The Board also finds that VA has complied with the May 2010 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, VA sent the Veteran a May 2010 letter asking him to identify all health care providers who had treated his left shoulder disability from 2005 to the present.  The Veteran submitted medical releases for the Orthopedic Association of Milwaukee and Riverside Orthopedic Consulting and all available records of treatment from these facilities were requested and added to the claims file.  The Veteran was also provided a VA examination in November 2010 to determine the severity and symptoms associated with his service-connected disability, and the claim was readjudicated in an April 2011 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

Law and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

5200
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from side
50
40

Intermediate between favorable and unfavorable
40
30

Favorable, abduction to 60°, can reach mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010)

5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2010)


5202
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all arm movements
30
20

  With infrequent episodes, and guarding of movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2010)

5203
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2010)


    
38 C.F.R. § 4.71, Plate I (2010)

Factual Background and Analysis

Service connection for degenerative joint disease of the left shoulder was granted in a June 2007 rating decision.  An initial 10 percent evaluation was assigned, effective September 28, 2006.  The Veteran contends that a higher initial rating is warranted as his service-connected left shoulder condition has manifested pain and limitation of motion. 

In support of his claim, the Veteran submitted medical records from private health care providers.  In December 2005, the Veteran underwent repair of a left rotator cuff following an occupational injury.  In February 2006, his private physician opined that the Veteran would develop chronic shoulder pain due to the injury.  In a June 2006 notation, he complained of shoulder pain, but no chronic joint pain.  Six months after surgery, in June 2006, the Veteran was found by his private physician to have incurred a 10 percent permanent partial disability due to the work injury.  

In April 2007, the Veteran was afforded a VA joints examination.  He gave a history of having injured the shoulder at work in 2005, and having an open surgery of the left rotator cuff performed thereafter.  He reported that both shoulders were constantly painful, weak and stiff, with pain being 3-to-4 on a scale of 1-to-10.  During flare-ups, he reported the pain as 7-to-8.  He estimated that he suffered a 50 percent loss of motion with flare-ups, which may last for a couple of days.  On physical examination of the left shoulder, there was no specific tenderness to palpation, although discomfort was present with resisted flexion anteriorly.  Range of motion studies demonstrated abduction to 160 degrees with pain at 80 degrees, forward flexion to 160 degrees with pain at shoulder height (approximately 90 degrees), external rotation to 75 degrees with pain in the last 20 degrees, and internal rotation with pain throughout testing.  The Veteran's left shoulder also manifested weakened movement compared to the right shoulder, and repetitive motion testing was not completed due to complaints of pain.  The examiner opined that the left shoulder pain and range of motion limitations were more likely than not related to the work-related injury.  Without the work-related injury, he opined that the left shoulder would more likely than not have examination findings similar to the right shoulder.  

Private medical records reflect that in January 2010, the Veteran was seen for complaints of bilateral shoulder pain.  The physician observed that the pain could be due to his weightlifting program.  The physician reported that at an earlier visit, it was suggested that he back off the weightlifting program, and he had done so, with no change.  X-ray films of the left shoulder led the physician to opine that there had been some recurrence of the undersurface spurring. 

In November 2010, the Veteran underwent a VA joints examination.  He related a history of several manual labor jobs, requiring repetitive motion, including assembly line work and landscaping.  He complained of constant left shoulder pain, worse with any overhead or repetitive activities.  He did not give a history of instability or giving away, or dislocation or subluxation of the shoulder.  He reported popping noise on range of motion. He was right-handed and was independent and able to perform activities of daily living and drive.  On physical examination, inspection of the left shoulder appeared normal.  He complained about tenderness about his left scapular region and in the left bicipital groove and left AC (acromioclavicular) joint.  Range of motion studies were as follows: forward flexion was to 150 degrees, abduction was to 150 degrees.  There was full internal and external range of motion.  Repetitive testing was performed three times, and the Veteran complained of pain beyond 120 degrees of forward flexion and abduction.  Upon palpation of the infraspinatus and supraspinatus, the Veteran complained of tingling going to the little finger on the left hand.  X-ray films of the left shoulder were read as normal.  The diagnosis was left bicipital tendinitis and status pot surgery of a left rotator cuff tear.  The examiner opined that the current left shoulder pain and decreased range of motion were the result of the work-related injury, as it was a significant injury requiring surgery.  Further, while he experienced shoulder pain when he got out of service, it gradually got better when repetitive motion was decreased, until the injury in 2005.

The Board notes that the limitation of motion and weakness reported by the VA examiner includes functional loss due to complaints of pain and weakness and considers the provisions of 38 C.F.R. § 4.40 and § 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The limitation of motion of the left shoulder indicated by the April 2007 VA examination is consistent with an increased rating under Diagnostic Code 5201, however, the Board finds that these symptoms are not a result of the service-connected left shoulder degenerative joint disease.  VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the record contains evidence differentiating between the Veteran's service-connected and nonservice-connected left shoulder disabilities.  In December 2005, the Veteran incurred a work-related left rotator cuff tear and underwent a subscapular tendon repair.  In February 2006, his private physician opined that the Veteran would develop chronic shoulder pain due to the injury, and six months after surgery, in June 2006, the Veteran was found to have incurred a 10 percent permanent partial disability due to the work injury.  

The April 2007 VA examiner also determined that the Veteran's decreased motion and weakness of the left shoulder were not due to his service-connected disability but were instead residuals of the December 2005 work injury.  The examiner concluded that the manifestations of the service-connected left shoulder condition were more likely similar to the symptoms of the right shoulder which demonstrated less severe range of motion and no weakness.  Similarly, the November 2010 VA examiner found that the Veteran's current left shoulder complaints were not related to service.  This opinion was based on the Veteran's post-service history of jobs requiring manual labor and repetitive work and the improvement of symptoms after service until the significant December 2005 rotator cuff tear.  The examiner also noted that a current X-ray of the left shoulder was normal.  It is therefore clear that the Veteran's service-connected degenerative joint disease does not manifest limitation of motion consistent with an increased rating under Diagnostic Code 5201.

The Board has considered the statements of the Veteran attributing his current pain, loss of motion, and shoulder weakness to his service-connected disability, but finds that the objective medical evidence outweighs his lay statements.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)

The Board has also considered whether there is any other schedular basis for granting a higher rating, but has found none.  Ratings in excess of 10 percent are possible for shoulder disabilities under Diagnostic Codes 5200, 5202, and 5203, but the Board finds that these diagnostic codes are not for application in this case as there is no evidence of shoulder ankylosis, impairment of the humerus, or impairment of the scapula or clavicle. 

In addition, the Board has considered whether a separate rating is warranted for the scarring manifested by the removal of a shoulder bone spur attributed to service by the April 2007 VA examiner.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (different symptom manifestations of the same disability may be rated separately).  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  However, because the Veteran's claim was pending before October, 28, 2008, only the rating criteria made effective from August 30, 2002 are applicable.  See id.  The November 2010 VA examiner found that the Veteran's scar measured 6 centimeters (cm) by 0.2 cm wide.  The scar was well-healed, not tender, and without keloid or excessive scar formation.  Separate ratings are therefore not warranted under the applicable rating criteria for evaluating  scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-06, 7820 (2007).

Therefore, the Veteran's service-connected left shoulder degenerative joint disease does not warrant an initial schedular rating in excess of 10 percent or a separate rating for associated scarring.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected left shoulder degenerative joint disease is manifested by symptoms such as painful motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Court of Appeals for Veterans Claims (Court) has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected left shoulder disability.  He is not in receipt of Social Security disability benefits, and stated during a January 2010 appointment at the Milwaukee VA Medical Center (VAMC) that he planned on starting massage school soon.  The Veteran has also not alleged that he is unable to perform work duties due to his service-connected degenerative joint disease of the left shoulder.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected condition.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left shoulder is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


